DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al. (US 2017/0110874, corresponding to EP 3 159 992, IDS Document) in view of Fukui et al. (US 7,792,553).
Regarding Claim 1, van Dijk discloses an apparatus (Figures 1-4) comprising: 
a triggering circuit (comprising 334, Figure 3) configured to be used with a microcontroller operating in an active mode to control a load (load connected to output of 102, Figure 3, Paragraph 23, “…Under the active mode, the electronic fuse can perform fast detection and current bypassing when an overcurrent is detected in under standby mode”), the triggering circuit including: 
an external interrupt input (INT(1A) signal to microcontroller 382, Figure 3, interrupt signal input to microcontroller 182 in Figure 1) configured to cause the microcontroller to wakeup from operating in a low-power mode to initiate an interrupt action related to the load (Paragraph 26, “…to detect an increase in the current received at the interface 332 under the standby mode of the electronic fuse and to output an interrupt signal in response to the increase in the current received at the interface”); 
a sensor input (+ input to comparator 354, Figure 3) configured to receive a sensor signal related to the load (Figure 3, Paragraph 30); 
a threshold input (- input to comparator 354, Figure 3) configured to receive a threshold reference signal (Figure 3, Paragraph 30); and
comparator (comprising 354, Figure 3) configured to compare the sensor signal to the threshold reference signal in outputting an interrupt signal to the external interrupt input to cause the microcontroller to wakeup from operating in the low-power mode to initiate the interrupt action related to the load (Paragraph 30, “….comparator 354 compares the voltage across the first sense resistor 376a with the reference voltage and determines that the voltage on the first sense resistor 376a is too high”).
van Dijk does not specifically disclose the threshold reference signal having a variable voltage based on an output from one of a digital to analog converter (DAC) module or a pulse width modulation (PWM) module of the microcontroller.
Fukui discloses a system comprising a microcontroller (120, Figures 1-2, 4) and a comparator (comprising 70, Figures 1-2, 4) configured to compare the sensor signal (Vout signal input to comparator in 70, Figure 2) to the threshold reference signal (reference input/s VA1, VB1, VA2, VB2 from 60 that receives a digital signal from 120 and convert to analog to input the reference signal to the comparator in 70, Figure 2) to output a signal (output Cout, Figure 2, Column 4, line 63- Column 5, line 30) and a threshold generator (comprising 60, 58, Figure 2) and configured to generate the threshold reference signal based on a threshold control signal/output sent by the microcontroller (60 outputs the threshold reference signal to the comparator based on an input from 120, Figure 2). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of van Dijk, a threshold generator as taught by Fukui, such that a variable/range of threshold reference signal can be selected/set for different/desired operating mode (VA1, VA2 detection range in normal mode, VB1, VB2 wake-up range in sleep mode, Fukui, Column 4, lines 25-62) and include a DAC in microcontroller such that the selected threshold can be directly input to the comparator and save space in the triggering circuit. 
Regarding Claim 2, combination of van Dijk and Fukui discloses the apparatus according to Claim 1, wherein the microcontroller is configured to control an electronic fuse (comprising 102, Figure 3) configured to disconnect the load from a power source in response to an overcurrent event (output of OC comparator 342 output to control gate of transistor in 102, Figure 3, Paragraph 35, “…detect an overcurrent of the transistor device 102 through the interface 332 and open the electronic fuse (i.e., not conducting) in case of the overcurrent. In the embodiment depicted in FIG. 3, the OC Comp 342 and the gate driver 364 detect an overcurrent and open the electronic fuse in case of the overcurrent”).
Regarding Claim 3, combination of van Dijk and Fukui discloses the apparatus according to Claim 2, wherein the sensor signal is received from a current sensor (comprising 350, Figure 3), and the sensor signal corresponds to a current drawn through a current path from the power source (sensor signal provided via signal line 106 corresponding to current drawn through the source 180 current path, Figure 3).
Regarding Claim 4, combination of van Dijk and Fukui discloses the apparatus according to Claim 3, wherein the current sensor comprises a shunt resistor or hall sensor (comprising RSENSE1…RSENSEn in 352, Figure 3, Paragraphs 29-30).
Regarding Claim 5, combination of van Dijk and Fukui discloses the apparatus according to Claim 2, the triggering circuit further comprising a switch (comprising MOSFET transistor in 102, Figure 3) operable to connect or disconnect the load from the power source in response to an output from the microcontroller (gate of the MOSFET in 102 coupled to output CTRL from the microcontroller via gate driver 364, Figure 3).
Regarding Claim 6, combination of van Dijk and Fukui discloses the apparatus according to Claim 5, the triggering circuit further comprising a latch (inherent in 372, Figure 2) for holding the switch to maintain connection of the load to the power source when the microcontroller is operating in the low-power mode (latch inherently present in 372 to hold/maintain the output from/command of the microcontroller in standby mode, Figure 3, Paragraph 32).
Regarding Claim 7, combination of van Dijk and Fukui discloses the apparatus according to Claim 5, wherein the switch comprises a transistor (comprising MOSFET in 102, Figure 3) with a gate of the transistor controlled by the output from the microcontroller (gate of the MOSFET in 102 coupled to output CTRL from the microcontroller via gate driver 364, Figure 3).
Regarding Claim 8, combination of van Dijk and Fukui discloses the apparatus according to Claim 1, wherein the sensor input comprises a monitoring bypass around the comparator, the monitoring bypass configured to transmit the sensor signal to the microcontroller for monitoring by the microcontroller when the microcontroller is operating in the active mode (Paragraph 26, “…to detect the current increase so as to trigger an interrupt signal under the standby mode of the electronic fuse, the electronic fuse can perform fast and accurate detection of large current increase and current bypassing (i.e., supplying the load) under standby mode”, Paragraph 33).
Regarding Claim 9, van Dijk discloses a system (Figures 1-4) comprising an electronic fuse device (140, Figure 1, Figure 3) comprising: 
a microcontroller (comprising 382, Figure 3) configured to control a load when the microcontroller is operating in an active mode (Paragraph 23, “….cause the electronic fuse to change from the standby mode to the active mode (e.g., using a mode change signal”); and 
a triggering circuit (comprising 334, Figure 3) configured to be used with the microcontroller operating in the active mode to control a load (load connected to output of 102, Figure 3, Paragraph 23, “…Under the active mode, the electronic fuse can perform fast detection and current bypassing when an overcurrent is detected in under standby mode”), the triggering circuit including: 
an external interrupt input (INT(1A) signal to microcontroller 382, Figure 3, interrupt signal input to microcontroller 182 in Figure 1) configured to cause the microcontroller to wakeup from operating in a low-power mode to initiate an interrupt action related to the load (Paragraph 26, “…to detect an increase in the current received at the interface 332 under the standby mode of the electronic fuse and to output an interrupt signal in response to the increase in the current received at the interface”); 
a sensor input (+ input to comparator 354, Figure 3) configured to receive a sensor signal related to the load (Figure 3, Paragraph 30); 
a threshold input (- input to comparator 354, Figure 3) configured to receive a threshold reference signal (Figure 3, Paragraph 30); and
comparator (comprising 354, Figure 3) configured to compare the sensor signal to the threshold reference signal in outputting an interrupt signal to the external interrupt input to cause the microcontroller to wakeup from operating in the low-power mode to initiate the interrupt action related to the load (Paragraph 30, “….comparator 354 compares the voltage across the first sense resistor 376a with the reference voltage and determines that the voltage on the first sense resistor 376a is too high”).
van Dijk does not specifically disclose the threshold reference signal having a variable voltage based on an output from one of a digital to analog converter (DAC) module or a pulse width modulation (PWM) module of the microcontroller.
Fukui discloses a system comprising a microcontroller (120, Figures 1-2, 4) and a comparator (comprising 70, Figures 1-2, 4) configured to compare the sensor signal (Vout signal input to comparator in 70, Figure 2) to the threshold reference signal (reference input/s VA1, VB1, VA2, VB2 from 60 that receives a digital signal from 120 and convert to analog to input the reference signal to the comparator in 70, Figure 2) to output a signal (output Cout, Figure 2, Column 4, line 73- Column 5, line 30) and a threshold generator (comprising 60, 58, Figure 2) and configured to generate the threshold reference signal based on a threshold output set by the microcontroller (60 outputs the threshold reference signal to the comparator based on an input from 120, Figure 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of van Dijk, a threshold generator as taught by Fukui, such that a variable/range of threshold reference signal can be selected/set for different/desired operating mode (VA1, VA2 detection range in normal mode, VB1, VB2 wake-up range in sleep mode, Fukui, Column 4, lines 25-62). and include a DAC in microcontroller such that the selected threshold can be directly input to the comparator and save space in the triggering circuit. 
Regarding Claim 11, combination of van Dijk and Fukui discloses the system according to Claim 9, the electronic fuse device further comprising an analog to digital converter (comprising 362, Figure 3) configured to convert the sensor signal into a digitized sensor signal for the microcontroller (Figure 3, Paragraph 31, “includes an Analog-to-Digital Converter (ADC) 363, is configured to convert a current sense voltage into digital sensor data that can be used by external digital components, such as a microcontroller 382”).
Regarding Claim 12, combination of van Dijk and Fukui discloses the system according to Claim 9, wherein the DAC module or the PWM module is configured to generate the threshold reference signal based on a threshold output set by the microcontroller (60 outputs the threshold reference signal to the comparator based on an input from 120, Figure 2 of Fukui).
Regarding Claim 13, combination of van Dijk and Fukui discloses the system according to Claim 9, wherein the interrupt action includes a diagnostic protocol to analyze current being drawn by the load (Paragraph 23, “…..the interrupt signal can be used by a microcontroller 182, which can cause the electronic fuse to change from the standby mode to the active mode (e.g., using a mode change signal”, Paragraph 36, “….the microcontroller initially does not know which channel triggered the interrupt, but can retrieve that information via an interrupt status register through a Serial Peripheral Interface (SPI)”). 
Regarding Claim 14, combination of van Dijk and Fukui does not specifically disclose the system according to Claim 9, wherein electronic fuse device comprises additional triggering circuit to have a plurality of triggering circuits configured to initiate interrupt actions, the plurality of triggering circuits including the triggering circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional triggering circuits in an implementation with plurality of loads such that each load can be controlled separately.
Regarding Claim 15, combination of van Dijk and Fukui disclose the system according to Claim 14, wherein the microcontroller is further configured to generate respective threshold reference signals for each of the plurality of triggering circuits (additional triggering circuit implemented similarly to the triggering circuit).
Regarding Claim 16, combination of van Dijk and Fukui discloses the system according to Claim 9, wherein the microcontroller is configured to control an electronic fuse (comprising 102, Figure 3) configured to disconnect the load from a power source in response to an overcurrent event (output of OC comparator 342 output to control gate of transistor in 102, Figure 3, Paragraph 35, “…detect an overcurrent of the transistor device 102 through the interface 332 and open the electronic fuse (i.e., not conducting) in case of the overcurrent. In the embodiment depicted in FIG. 3, the OC Comp 342 and the gate driver 364 detect an overcurrent and open the electronic fuse in case of the overcurrent”).
Regarding Claim 17, combination of van Dijk and Fukui discloses the system according to Claim 16,. wherein the sensor signal is received from a current sensor (comprising 350, Figure 3), and the sensor signal corresponds to a current drawn through a current path from the power source (sensor signal provided via signal line 106 corresponding to current drawn through the source 180 current path, Figure 3)
Regarding Claim 18, combination of van Dijk and Fukui discloses the system according to Claim 17, wherein the current sensor comprises a shunt resistor or hall sensor (comprising RSENSE1…RSENSEn in 352, Figure 3).
Regarding Claim 19, combination of van Dijk and Fukui discloses the system according to Claim 16, the triggering circuit further comprising a switch (comprising 102, Figure 3) operable to connect or disconnect the load from the power source in response to an output from the microcontroller (output control signal from the microcontroller connected to gate/input of the switch 102, Figure 2).
Claim 20 basically recites broadly a method corresponding to the apparatus of Claim 1. Therefore Claim 20 is rejected at least for the same reasons as for Claim 1. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al. (US 2017/0110874, corresponding to EP 3 159 992, IDS Document) in view of Fukui et al. (US 7,792,553) and Miura et al. (US 2006/0100724).
Regarding Claim 10, van Dijk does not specifically disclose the system according to Claim 9, wherein the external interrupt input comprises a Non- Maskable-Interrupt, NMI, input. Miura discloses a system comprising a microcontroller (Q701, Figure 7) comprising an external interrupt input (input receiving interrupt signal 709, Figure 7) to the microcontroller to wakeup the microcontroller from standby/sleep mode, wherein the external interrupt input comprises a Non- Maskable-Interrupt, NMI, input (Paragraph 237). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the external interrupt signal of van Dijk, a Non- Maskable-Interrupt as taught by Miura, to have the advantage of high priority interrupt.
Response to Arguments
Applicant's arguments filed on 8/19/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
The Applicant argues, on Pages 9-11 of the Remarks that Fukui fails to teach or suggest a reference signal output by a DAC or PWM module of the microcontroller or that it has a variable voltage.
In response, examiner respectfully notes that threshold Fukui discloses the reference input/s VA1, VB1, VA2, VB2 in Figure 2, and 60 based on a threshold control signal/digital signal sent by the microcontroller 120 and convert an analog signal from 52, to input/select the reference signal to the comparator in 70, Figure 2. Fukui having the variable voltage for the reference signal based on an output from the microcontroller, it would be obvious to include the hardware including a DAC in the microcontroller to send the threshold reference signal directly to the comparator to save space in the triggering circuit.
Regarding Applicant’s arguments, on Page 5 of the Remarks toward the rejection of Claims 2-8 and 10-20 directed toward dependent claims 1 and 9, therefore please see the response to arguments toward Claims 1 and 9 above. Examiner respectfully notes that Applicant has not presented any separate arguments toward dependent claims 2-8, 10-19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joos et al. (US 2016/0197602) discloses a method in Figures 1-3, comprising a microcontroller 20 configured to control a switch device 24 and a latch 23 receiving an input signal from the microcontroller and outputting to a gate driver 25 of the switching device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/
Examiner, Art Unit 2836, 8/30/2022